CDE
Case 1:18-cv-07310-ENV-JO Document 24 Filed 09/12/19 Page 1 of 2 PageID #: 124



                                    2INITIAL
                                       3242567893                    38 7QUESTIONNAIRE
                                                                                  4293352 7
7
                                                   CONFERENCE

 Deadline
       7for7all7Rule 726(a)(1)
                                          !!7disclosures
                                                      "#""7(if7later
                                                                           $77
       $than
         %7$the%7date
                       $7of7$the%7initial
                                        $7conference,
                                                ##&7please'"7explain
                                                                               ('77
1.

       )%*7on    7a7separate
                        "'$7page):'+!,77 7 7 7 7 7 7FGHIHIG7F7J777777777777777777777777                                      10/2/2019

7
       why

7 Deadline
       7for7first"$7request
                                      -"$7for7production
                                                     '#$7of7documents
                                                                           #.$"77
       7first "$7request           $+$",7 7 7 7 7 7CDE
                       -"$7for7interrogatories:                                                          FGHFkHIGFJ
                                                                                                                                                        77777777777
2.                                                                                                                                    10/17/2019

7
       and

!7 Additional
       5$7interrogatories
                          $+$"7needed,
                                                &7if7any,
                                                                *&7beyond
                                                                       /*77
       $the%72507'permitted
                      .$$7under
                                   7$the%7federal
                                                   7rules
                                                              "7for:
                                                                      ,77 7777plaintiff(s)
                                                                                         '$"!777°7G7K7777;17defendant(s)
                                                                                                                   K$K"KK!K7K7KG7777777
2(a).

7
27 Date
       $7for7#completion
                         .'$7of7any  *73joinder
                                                    7of7additional
                                                                  $77
       '$"7and   7amendment                     '+",7 7 7 7 7FFHFLH7I77G7F77J77777777777777777777
                           ..$7of7$the%7pleadings:
3.                                                                                                                                    11/15/2019

7
       parties

2!773     ./7of7proposed
                           ''"7additional
                                           $7'parties
                                                            $"7$to7be/73joined,
                                                                               &77
       7any,
            *&7by:/*,77 7 7 7 7 7 7777plaintiff(s)                                     '$"!7777z 177777;17defendant(s)
                                                                                                                   $"!777°G777777
3(a).  Number

7
       if

44.7 Number
       3./7of7depositions
                           '"$"7by/*7'plaintiff(s)
                                                    $"!7of:
                                                                 ,77 7 7777777777777'parties   $"777773{7777;17non-parties
                                                                                                                      5'$"777|                             777777
7
                                                                                                                                                                1

05.7 Number
       3./7of7depositions
                           '"$"7by/*7defendant(s)
                                                  $"!7of:    ,777 7777777777777'parties$"777F177K7777;17non-parties
                                                                                                                      K5'$K"K7KK7F77M7N7777
7 7 7
                                                                                                                                                                 1-3

6.7 Date
       $7of7status
                      "$$"7conference
                               ##7(joint  3$7status
                                                         "$$"7report
                                                                  '$7due77
       $two
         )7business
                 /"""7days            6#!,77 7 7 7 7 7 CDE
                             *"7in7advance):                                                                   lmlrmonon
                                                                                                                                             777777777777777
                                                                                                                                         1/16/2020

7
77.7 Date
       $7for7#completion
                         .'$7of7factual         "#6*,77 7 7 7 7 CDE
                                              #$7discovery:                                                    lmlnmono7       n777     777777777777777
                                                                                                                                         1/10/2020

7
87 Are57expert
               ('$7witnesses
                          )$"""7needed?
                                          977 7 7 7 7 7OP                                             777CDE
                                                                                                                QQRSTUVKOWXYRZQKXZQZX[ZKXR\]YQ
                                                                                                                                  Possibly; Parties reserve rights
7
8.

8!7 Number
       3./7of7expert  ('$7witnesses,
                                       )$"""&7if7any,
                                                        *&7of7plaintiff(s):
                                                                  '$"!,777 777777777medical                  5.#777777}
                                                                                            .#7770x777777;17non-medical                                         17  77
7
8(a).

8/!77     $7for7#completion
                         .'$7of7$those%"7expert       '$",777 7 7 7 stus7t7v77w77v7w7777777777777777777
                                                      ('$7reports:                                                                    1/31/2020

7
8(b).  Date

8#!7 Number
       3./7of7expert  ('$7witnesses,
                                       )$"""&7if7any,
                                                        *&7of7defendant(s):           .#77770y77777;17non-medical
                                                                  $"!,777777777medical                 5.#77F77M7I7777
7
8(c).                                                                                                                                                       1-2

8!77     $7for7#completion
                         .'$7of7$those%"7expert       '$",77 7 7 CDEomlpmonon 7777777777777777777
                                                      ('$7reports:                                                                 2/14/2020

7
8(d).  Date

:9.7 7    $7for7#completion
                         .'$7of7expert         "#6*,7 7 7 7 7CDE
                                             ('$7discovery:                                                 omoqmo7  n77o7n7777777777777777777777
                                                                                                                                      2/28/2020

7
       Date

;7 Date
       $7of7pretrial
                      '$7conference
                                 ##7(brief  /7<ex=>parte
                                                               ?@AB<>statements
                                                                       "$$.$"77
       7settlement
             "$$.$7'position
                               "$7due  7via
                                                 67email
                                                      .7two$)7business
                                                                      /"""7days
                                                                                  *"77
10.
                                                                                                             ^RY]R_K̀GKaWUQKPbKaZcRQRP_KP_KQdeeWXUK
          7
               6  # !,777               7         7          7            7       7      7            7 fda\eZ_77   YK777P77KY7_R7PP77_Y7Kg7aQ7R7hQ7ij7Kj7P7X7QP7Z7[7KR7Pa7b7ZKcaWKQQdZc]K
       of
                                                                                                                            eP
                                                                                                                                   Within 60 days of decision on summary

7                                                                                                            eP   YR
                                                                                                                   P _gQ h Ka
       in advance):                                                                                                                judgment motion(s), provided such
                                                                                                                                   motion(s) do not dispose of case
7 Types
       4*'"7of7contemplated
                        #$.'$7diapositive
                                              "'"$67motions
                                                             .$"7by/*77
       '$"!7and    7dates
                                $"7for7filing
                                               +7of7$those   .$",7 7 7 7~
                                                            %"7motions:                                          777 77777judgment
                                                                                                                                      7777777      77777777777
11.

7 7 7 7 7 7 7 7 7 7                                                                             days
                                                                                                     7ofcompletion
                                                                                                                   77777777777777of77         777all
                                                                                                                                                                 77777discovery
                                                                                                                                                                              77
       plaintiff(s)                                                                                           Summary
                                                                                               60

1
                                                                        031
CDE
Case 1:18-cv-07310-ENV-JO Document 24 Filed 09/12/19 Page 2 of 2 PageID #: 125



7
7    4*'"77#$.'$7"'"$67.$"7/*77
        $"!77$"77+77$%"7.$",77 7                   7 7¥deeWXU77K7fd77a77\7eZ
                                                                                                         77777_7Y7V7K7¦R777Y]77R7_777
12.     Types of contemplated diapositive motions by
                                                                                             Summary judgment; within

7       7 7 7 7 7 7 7 7                                                          7 7`GKaWUQKP77b7K7c7P77ej
                                                                                                        7777T7Z7Y7R7P77_7K7P77b7KW77T7TK7aRQcP[ZXU
        defendant(s) and dates for filing of those motions:

7       7 7 7 7 7 7 7
                                                                                             60 days of completion of all discovery


27    67counsel
                  #"7reached
                             #%7any
                                      *7agreements
                                           +.$"7regarding
                                                            ++77
        #$#7discovery?
                        "#6*977(If27so,
                                          "&7'please
                                                "7describe
                                                       "#/7at$77
13.     Have
                                                                                                            CDE
        $the%7initial
               $7conference.)
        electronic
                       ##!77 7 7 7 7                                                   ¨
                                                                                 7777777Yes"77777777777No
                                                                                                        3777 7
7
47    67counsel
                  #"7reached
                             #%7any
                                      *7agreements
                                           +.$"7for7disclosure
                                                                "#"77
        7experts'
              ('$"¡7work
                         )¢7'papers
                                '"7(including
                                         #+7drafts)
                                                      $"!7and
                                                               77
14.     Have

        #..#$"7with    )$%7experts?
                                      ('$"977(If27so,
                                                      "&7'please
                                                            "7describe
                                                                   "#/77
        of

        7a7separate
                 "'$7page.)
                            '+!7 7 7 7 7 7                                    777777777Yes"77777777777No
                                                                                                          3777§77777
        communications

 7
        on

 07   £7$the%7'parties
                       $"7unanimously
                              ."*7consent
                                               #"$7$to7$trial
                                                              7before
                                                                   /7a77
        .+"$$73judge+7pursuant
                               '"$7to$72887U.S.C.
                                                  87§636(c)?
                                                            ¤2#!977(If277
15.     Will

        *7party
                '$*7declines
                       #"7$to7consent,
                                     #"$&7answer
                                                ")7no7but
                                                              /$7do
                                                                   7not
                                                                      $77
        magistrate

           # $7)%  #% 7
                             ' 
                               $ * 7# 
                                           !7
                                                 7         7         7       7                            3777X©77777
                                                                                 77777777 Yes"77777777777No
        any

 7      7 7 7 7 7 7 7
        indicate which party declined.)




 1
                                                           1
                                                           4
